Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, para. 1, filed 1/05/2021, with respect to the 35 USC 112 rejections of claims 1, 4, and 9 have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1, 4, and 9 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejection of claim(s) 1, 4, and 9 have been considered but are moot in view of the new grounds of rejection.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovic et al. (Popovic) (US 2014/0362199).
Regarding claim 1, Popovich discloses method for placing a port for a surgical tool relative to real-time anatomical data, comprising the steps of:
placing an endoscope in a standard port ([0007], an endoscope is placed in a standard port);

 using a port localization apparatus to identify an optimal location for an instrument port relative to the image from the endoscope ([0007], an optimal port location is determined), wherein the optimal location corresponds to: a combination of range of motion and angles of rotation ([0012], range of motion, [0049], [0052], [0058], the angle of rotation of the tool); and 
creating an instrument port at the identified location ([0050], the port is created at the location).
Regarding claims 2 and 5, Popovich discloses wherein the port localization apparatus is affixed to the endoscope at a predetermined anchor point ([0049], the port localization device in connected to the endoscope at an anchor point), and wherein the step of using a port localization apparatus to identify an optimal location for an instrument port comprises the steps of:
locating a potential port location ([0049], potential port location is identified);
determining a projection of an instrument through the potential port location onto the plane of the endoscope image ([0049], the virtual tool is projected through the potential port);
overlaying a representation of the instrument onto the endoscope image corresponding to the potential port location ([0051], an overlay is created); and
receiving an indication of whether or not the potential port location is an optimal port location ([0051], an indication is received).
Regarding claims 3 and 6, Popovich discloses manipulating a positioning and orientation apparatus to project the projection of the instrument onto the endoscope image, the positioning and orientation apparatus capturing angles of rotation around the potential port location and 
Regarding claim 4, Popovich discloses a system for locating a port for a surgical tool relative to an endoscope, comprising:
a processor ([0015], processor);
a memory operably connected with the processor ([0019], memory);
an endoscope configured to generate an endoscope image ([0019], endoscope);
a port localization apparatus affixed to the endoscope at a predetermined anchor point ([0019], port localization apparatus); and 
locating a port location at a known spatial relationship relative to the endoscope ([0019]); and
a program of instruction encoded on the memory and executed by the processor ([0019]);
characterized in the port localization apparatus defines a port location such that the port location corresponds a combination of range of motion and angles of rotation ([0012], range of motion, [0049], [0052], [0058], the angle of rotation of the tool); and
the program of instruction encoded on the memory and executed by the processor determines the location of the port ([0019]).
Regarding claim 7, Popovich discloses wherein the port localization apparatus is a shape sensing tether and the positioning and orientation apparatus is a stylus ([0022], shape sensing tether and a stylus).
Regarding claim 8, Popovich discloses wherein the port localization apparatus is at least one rigid member and the positioning and orientation apparatus is at least one joint connected to the at least one rigid member and having an encoder measuring an angle of the joint ([0023]).
claim 9, the limitations of claim 9 are rejected in the analysis of claim 4.  Popovich further discloses a non-transient computer-readable storage device having encoded thereon a program of instruction executable by a computer processor to place a port for a surgical tool relative to real-time anatomical data ([0060], a computer program product).
Regarding claim 10, the limitations of claim 10 are rejected in the analysis of claims 2 and 9.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488